*735OPINION OF THE COURT
Memorandum.
Upon reargument, following remand from the Supreme Court of the United States (see, Cruz v New York, 481 US —, 107 S Ct 1714), the order of the Appellate Division should be reversed and a new trial ordered.
The Supreme Court having determined that the videotaped statement of codefendant Benjamin Cruz was improperly received in his joint trial with defendant Eulogio Cruz, remitted the matter to this court for further proceedings. We now determine that reception of the evidence was not harmless.
Insofar as the People now contend that the statement was admissible as a declaration against penal interest by Benjamin Cruz, probative of defendant’s guilt, it is sufficient to note that the statement was not offered at trial for that purpose and defendant has had no opportunity to challenge its reliability (see, People v Brensic, 70 NY2d 9).
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur; Judge Alexander taking no part.
Upon reargument, following remand from the Supreme Court of the United States, order reversed and a new trial ordered in a memorandum.